JONES, Chief Judge.
That information and hospital records are not readily available is not enough to -support “good cause” under Federal Rules of -Civil Procedure, rule 34, 2-8 U.S.C.A. By the -exercise -of any reasonable amount of diligence and -energy the plaintiff has every opportunity of securing the information that he seeks from the papers possessed by the defendant. The names of all witnesses canvassed by the defendant were -made available; the hospital -records really were primarily under -control of the plaintiff and still can be had by him.
There is no showing here that the plaintiff is -entitled to ifavorable action on his motion for production. Hickman v. Taylor, 329 U.S. 495, at page 512, 67 S.Ct. 385, 91 L.Ed. 451.
Motion -denied.